Opinion by
Mr. Justice Cohen,
This is an action in equity brought by the Rochester & Pittsburgh Coal Company (Rochester) to enjoin application of a revised method of taxation undertaken by the Board of Assessment and Revision of Taxes of Indiana County (Board). Rochester, appellant, contends that the classifications created and the rates applied violate the Equal Protection Clause, the Uniformity Clause and The Fourth to Eighth Class County Assessment Law, Act of May 21, 1943, P. L. 571, Art. I, §101 et seq., 72 P.S. §5453.101 et seq. Appellee filed preliminary objections alleging that this was not a proper class action (as appellant had contended) and that appellant had an adequate statutory remedy. The court below sustained the preliminary objections on both points,
*508To support its contention that equity has jurisdiction in this matter, appellant cites Lynch v. O. J. Roberts School District, 430 Pa. 461, 244 A. 2d 1 (1968); Studio Theaters, Inc. v. Washington, 418 Pa. 73, 209 A. 2d 802 (1965), and Young Men’s Christian Association v. Reading, 402 Pa. 592, 167 A. 2d 469 (1961). In Y.M.C.A. we did state (402 Pa. 598), that “absent a challenge to the constitutionality of a statute or of official action thereunder, equity has no jurisdiction to restrain the collection of taxes” and that the complaint should be dismissed because of the absence of such an allegation. Appellant argues that the presence of an allegation of unconstitutionality in its complaint cures the defect this Court emphasized in Y.M.C.A. That decision, however, does not state that a mere allegation of unconstitutionality is sufficient to confer jurisdiction on a court of equity. It only states in a negative way one set of circumstances in which equity does not have jurisdiction. In a positive sense, what is required to confer jurisdiction on an equity court is the existence of a substantial question of constitutionality (and not a mere allegation) and the absence of an adequate statutory remedy.1
*509Appellant contends that Lynch and Studio Theaters hold that equity has jurisdiction even if a specific statutory remedy exists. Neither of those cases, however, involved a real estate tax as this one does. In the real estate tax area most of the grave constitutional questions have already been decided, and most of the actions, including this one, question not the underlying statute but rather its application. In such a situation, the administrative body which has responsibility for applying the statute on a day-by-day basis should have the first opportunity of studying and ruling on any new application. It may well be that all problems will be worked out at that stage, and neither party will be required to resort to the judicial system.
Appellant next argues that equity has jurisdiction because the statutory remedy that does exist is not adequate.2 Appellant argues that the Fourth to Eighth *510Class County Assessment Law, supra, Art. VII, §704, 72 P.S. §5453.704, makes no explicit provision for the payment of interest on the amount due it as a refund. The fact that the statute does not specifically provide for interest does not mean that interest can not be part of any award. The Act of April 6, 1859, P. L. 381, §1, 12 P.S. §781, provides for the collection of interest or any verdict and the entry of every general judgment. Our case law stands for the same proposition. “The weight of authority appears to be that where the taxpayer is entitled to a refund on an excess payment of taxes, whether such right accrues by virtue of statute or not, the taxpayer is entitled to interest on the refund if no statute or public policy militates against it.” Philadelphia & Reading Coal & Iron Co. v. Tamaqua Borough School District, 304 Pa. 489, 496, 156 Atl. 75, 77 (1931). Since no statute or public policy of this Commonwealth militates against the payment of interest, Rochester will be able to recover if it is determined that it is entitled to a refund. It is not necessary to determine at this time as to what period interest may be collected. See Jefferson Memorial Park v. West Jefferson Hills School District, 397 Pa. 629, 156 A. 2d 861 (1959). That problem will be faced if and when the courts have decided that Rochester is entitled to a refund.
We hold that Rochester does have statutory remedy and that equity has no jurisdiction over the matter.
Decree affirmed. Costs on appellant.
Mr. Justice Pomeroy concurs in the result.

 The problems that can be encountered when proceeding in equity rather than through the statutory process are well shown in the cases of Ahbotts Dairies v. Philadelphia, 436 Pa. 131, 258 A. 2d 634 (1969), and Bell Telephone Company of Pennsylvania v. Philadelphia, 421 Pa. 14, 218 A. 2d 727 (1966). In both those cases equity, while acting with haste, did not give the eases the thorough analysis to which they would have been subjected if the administrative process had been used. As a result, the decrees were overbroad, and this Court was required to decide whether taxes could be assessed retroactively after the mistakes came to light. Expertise in this field lies in the administrative bodies, and we should be slow, as far as jurisdiction is concerned, to favor equity courts over them.
As we also stated in Y.M.C.A. (402 Pa. 595), “[t]he efficacy of the rule that a statutory remedy must be pursued, if one exists, in *509preference to any other proceeding is hardly questionable; its application to a tax assessment proceeding whereby those most familiar with the intricacies of tax assessments are able to review the controversy thoroughly is unquestionable.”
It should also be noted that the long series of real estate tax cases beginning with Morris v. Board of Property Assessment, 417 Pa. 192, 209 A. 2d 407 (1965), and continuing through H. J. Heinz Company v. Board of Property Assessment, 417 Pa. 259, 209 A. 2d 418 (1965), all came through the administrative process, and in that way it was possible to develop and resolve all the problems, including difficult constitutional ones, that were present in those cases. None of those cases have produced the problems that resulted from the equity decrees in AVbotts Dairies and Bell Telephone.


 Rochester states there is some confusion as to whether the Fourth to Eighth Class County Assessment Law, supra, or the General County Assessment Law, Act of May 22, 1933, P. L. 853, §1 et seq., 72 P.S. §5020-1 et seq., is applicable to this case. The major difference, as far as this appeal is concerned, is that the latter contains a specific reference to payment of interest, Act of May 22, 1933, P. L. 853, as amended by the Act of July 8, 1957, P. L. 581, §1, 72 P.S. §5020-518.1, while the former contains no specific reference. The Act of May 21, 1943, P. L. 571, Art, VIII, §801 would *510indicate that the former statute is applicable because it repeals the latter statute as to Fourth to Eighth Class Counties. The application of the General County Assessment Law not repealed by the Fourth to Eighth Class County Assessment Law refers to taxation for city and school purposes in cities, and that is not relevant to the issues involved in this appeal.